— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Gurahian, J.), dated May 22, 1981, which dismissed the petition.
Judgment affirmed, without costs or disbursements.
In his petition for habeas corpus relief, the petitioner alleged that the search and seizure upon which his arrest was premised was illegal. Subsequent to the date of the judgment appealed from, a suppression hearing and trial were conducted. Ultimately, the petitioner’s motion to suppress evidence was denied and he was convicted following trial. Thereafter, the conviction was affirmed by this court (People v Mathis, 118 AD2d 594), which explicitly rejected the claim that the search and seizure were illegal. Accordingly, we affirm the judgment dismissing the petition. Rubin, J. P., Lawrence, Eiber and Spatt, JJ., concur.